172 F.3d 859
Marshall A. Bell, Nancy E. Bellv.Board of Land Use Appeals, Government of Virgin Islands,Department of Planning & Natural Resources, Roy Adams,Commissioner of Department of Planning & Natural Resources;H & M Systems, Inc., Patricia J. Longley v. Virgin IslandsEmployment Agency; Jacquel Dawson v. Government EmployeesService Commission, Department of Economic Development and Agriculture
NOS. 96-7780, 97-7019, 97-7024
United States Court of Appeals,Third Circuit.
November 17, 1998

1
Appeal From:  D.V.I.


2
Affirmed.